DECISION
{¶ 1} Relator, Anthony Hawley, commenced this original action requesting a writ of mandamus ordering respondent, Ohio Adult Parole Authority, to grant him a new parole eligibility hearing.
 {¶ 2} Pursuant to Civ.R. 53, and Loc.R. 12(M) of the Tenth District Court of Appeals, this matter was referred to a magistrate who issued a decision, including conclusions of law. (Attached as Appendix A.) The magistrate determined that relator's action should be dismissed sua sponte because relator failed to comply with the filing requirements set forth in R.C. 2969.25.
 {¶ 3} Relator, a prisoner incarcerated in the Mansfield Correctional Institution, filed an objection to the magistrate's decision arguing that he complied with the statutory filing requirements. Relator's arguments are unpersuasive. It is clear relator failed to file the affidavits required by R.C. 2969.25. Failure to comply with these filing requirements supports the dismissal of the action.
 {¶ 4} Following an independent review of this matter, we find that the magistrate has identified and applied the appropriate law. Therefore, we adopt the magistrate's decision as our own, including the conclusions of law contained therein. In accordance with the magistrate's decision, this action is dismissed sua sponte.
Objections overruled; action dismissed.
BRYANT and DESHLER, JJ., concur.
               IN MANDAMUS ON SUA SPONTE MOTION TO DISMISS {¶ 5} This action was brought by Anthony Hawley, relator, seeking a writ of mandamus compelling respondent, Ohio Adult Parole Authority, to grant him a new hearing in which certain factors are not considered.
 {¶ 6} Procedural History and Conclusions of Law:
 {¶ 7} According to the complaint, relator is incarcerated in Ohio and seeks relief against a state entity. The magistrate recommends that the present action be dismissed sua sponte. Relator has not paid filing fees nor fulfilled the requirements in R.C. 2969.25 for paying in installments, and has otherwise failed to comply with R.C. 2969.25.
 {¶ 8} R.C. 2969.25(A) requires an inmate to file, at the time he commences a civil action against a state governmental entity or employee, an affidavit listing each civil action or appeal that he filed in the past five years, providing information regarding each action/appeal. In the present action, relator has not filed this affidavit.
 {¶ 9} In regard to filing fees, R.C. 2969.25 provides that an inmate who does not submit the full fees upon filing the action may qualify for installment payments from his inmate account. The inmate must file an affidavit that includes a statement of the amount in his inmate account for the preceding six months as certified by the institutional cashier; and a statement of all other cash and things of value owned by the inmate. Relator has not filed these items.
 {¶ 10} Failure to comply with the statutory requirements is grounds for dismissal of the action. E.g., State ex rel. Washington v. Ohio Adult Parole Auth. (1999), 87 Ohio St.3d 258; State ex rel. Zanders v. Ohio Parole Bd. (1998), 82 Ohio St.3d 421. Accordingly, the magistrate therefore recommends that the present action be dismissed sua sponte.